DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 27-28, 30, 32-34, 36-38 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 6,875,170 to Francois et al. (Francois).
Regarding claim 21, Francois teaches a plurality of support members (12; Col. 4 ln. 41-53), wherein each of the plurality of support members has a curved profile (the support members have a rounded shape as seen in figure 1) to resist bending in at least one direction; and a retraction system (10; Col. 4 ln. 31-40) coupled to the plurality of support members, wherein the plurality of support members has an extended configuration (Col. 5 ln. 3-14) in which the plurality of support members is positioned in 
Regarding claim 22, Francois teaches the retraction system comprises a plurality of retraction assemblies (Col. 4ln. 54-67, Col. 6 ln. 27-39), wherein each of the plurality of retraction assemblies (10) is coupled to a corresponding one of the plurality of support members (12), and wherein the plurality of retraction assemblies operates in unison to retract a corresponding one of the plurality of support members within the plurality of retraction assemblies (Col. 4ln. 54-67, Col. 6 ln. 27-39).
Regarding claim 23, Francois teaches further comprising a plurality of retaining members (6a-d) coupled to the plurality of support members, wherein the plurality of retaining members are configured to retain the plurality of support members in the arrangement to form the channel (Col 4 ln/ 23-30, Col. 6 ln. 10-14).  
Regarding claim 24, Francois teaches wherein each of the plurality of retaining members is tethered to another of the plurality of retaining members by one of a cable (abstract, Col. 6 ln. 28-35), a flexible sheath, or a drape.
Regarding claim 27, Francois teaches wherein the plurality of support members includes three support members (see fig. 3, Col. 4 ln. 50-53)  
Regarding claim 28, Francois teaches wherein each of the plurality of support members includes a convex inner face positioned to at least partially define a perimeter of the channel, and wherein each of the plurality of support members includes a concave outer face (see examiner fig. 1).  

    PNG
    media_image1.png
    245
    783
    media_image1.png
    Greyscale

Regarding claim 30, Francois teaches wherein the retraction system includes a housing (18) defining a housing opening configured to accommodate passage of one of the plurality of support members (Col. 4 ln. 26-30), and wherein the housing opening is shaped complementary to an outer profile of a corresponding one of the plurality of support members (abstract, Col. 2 ln. 14-20, Col. 4 ln. 41-42, 54-60, Col. 5 ln. 23-26).  
Regarding claim 32, where Francois teaches an elongated instrument (Col. 3 ln. 60-64); and a guiding apparatus comprising:  4817-9348-5726 v.17a plurality of support members (12; Col. 4 ln. 41-53), wherein each of the plurality of support members has a curved profile (where the support members have a rounded shape) to resist bending in at least one direction (Col. 4 ln. 41-53), and wherein the plurality of support members is positioned in an arrangement to form an instrument channel (32) sized to receive the elongated instrument (Col. 4 ln. 54-59); and a retraction system (10; Col. 4 ln. 31-40) coupled to the plurality of support members, wherein the retraction system is configured to retract the plurality of support members as the elongated instrument is advanced along a longitudinal axis (Col. 4 ln. 41-53, Col. 5 ln. 50-67).  
Regarding claim 33, Francois teaches wherein the retraction system comprises a plurality of retraction assemblies, wherein each of the plurality of retraction assemblies is coupled to a corresponding one of the plurality of support members, and wherein 
Regarding claim 34, Francois teaches the retraction system comprises a plurality of retraction assemblies (Col. 4ln. 54-67, Col. 6 ln. 27-39), wherein each of the plurality of retraction assemblies (10) is coupled to a corresponding one of the plurality of support members (12), and wherein the plurality of retraction assemblies operates in unison to retract a corresponding one of the plurality of support members within the plurality of retraction assemblies (Col. 4ln. 54-67, Col. 6 ln. 27-39).
Regarding claim 36, Francois teaches wherein each of the plurality of support members includes a convex inner face positioned to at least partially define a perimeter of the channel, and wherein each of the plurality of support members includes a concave outer face (see examiner fig. 1).  
Regarding claim 38, Francois teaches wherein the retraction system includes a housing (18) defining a housing opening configured to accommodate passage of one of the plurality of support members (Col. 4 ln. 26-30), and wherein the housing opening is shaped complementary to an outer profile of a corresponding one of the plurality of support members (abstract, Col. 2 ln. 14-20, Col. 4 ln. 41-42, 54-60, Col. 5 ln. 23-26).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Francois in view of U.S. Publication No. 2011/0282351 to Cooper et al. (Cooper).
Francois teaches the claim limitation of claim 21, but fails to teach the channel has a cross sectional shape that is triangular or elliptical.
Cooper teaches wherein the channel has a cross-sectional shape that is triangular or elliptical (0168). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the channel with a triangular or elliptical shape as a matter of design choice based on the type and shape of the instruments the user desires to insert through the channel during use.   
Allowable Subject Matter
Claims 25, 29, 31, 35, 37, 39-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783